Citation Nr: 0607387	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-01 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUE

Entitlement to service connection for claimed hypertension.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active duty from December 1976 to December 
1979 and from June 1992 to October 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge at the RO in January 2006.  



FINDING OF FACT

The currently demonstrated hypertension is shown as likely as 
not to have had its clinical onset during the veteran's 
period of active service.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by hypertension is due to disease or 
injury that was incurred in his active service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

The Board finds that the duty to notify and duty to assist 
the veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failures in the 
duty to notify or duty to assist are harmless error, as it 
has failed to result in any prejudice to the veteran. 

The veteran contends that he developed hypertension during 
active service.  He argues that the blood pressure readings 
recorded during his second period of active duty included 
some high and borderline high readings.  

The veteran states that he began to receive treatment for 
hypertension from a private doctor during this period.  He 
notes that his current private doctor has related his 
hypertension to active duty. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

In this case, a review of the veteran's service medical 
records from his second period of active duty reflects blood 
pressure readings of 115/92 in July 1993, 136/94 in June 
1994, 120/90 in December 1994, 138/88 in April 1995, 126/89 
in May 1995, and 130/90 in July 1997.  These records do not 
include a diagnosis of hypertension.  

Following discharge, the private medical records dated 
November 1999 include diagnoses of hypertension.  Other 
private treatment records from 2000 and 2001 show continued 
treatment for hypertension.  

The veteran underwent a VA cardiology consultation in 
September 2000.  The diagnoses included that of hypertension.  
In addition, a March 2002 VA examination revealed blood 
pressure of 145/105, and notes that he was using hypertension 
medication.  The diagnoses included that of hypertension.  

In a letter dated September 2002, a private doctor states 
that she began to care for the veteran in December 2000.  She 
had reviewed the veteran's old medical records with blood 
pressure readings.  Based on these records, it was apparent 
that the veteran had had hypertension since at least December 
1994.  

A January 2006 statement from a private doctor states that he 
treated the veteran from 1983 to 1995.  He recalled that the 
veteran had been treated for mild hypertension during this 
period.  

The Board finds that entitlement to service connection for 
hypertension is warranted.  The service medical records 
include several readings of high or borderline high blood 
pressure, but do not include a diagnosis of this disability.  

However, the current medical records include the diagnosis of 
hypertension, and show that the veteran is using medication 
for the control of this disability  

In addition, the veteran's private doctor has submitted an 
opinion in which she states that she has reviewed the 
veteran's old medical records.  Based on this review, she 
opines that the veteran has had hypertension since at least 
December 1994.  The Board notes that the veteran was serving 
on active duty in December 1994.  

Accordingly, the Board finds the evidence to be relative 
equipoise in this case.  By extending the benefit to the 
veteran, service connection for hypertension is warranted.  



ORDER

Service connection for hypertension is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


